Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Election/Restrictions
Applicant's election with traverse of figure 6a, species J in the reply filed on 07/20/2021 is acknowledged.  The traversal is on the ground(s) that, in Applicant’s own words, “At a minimum, the embodiments of figures 6A and 6B (Embodiment J as characterized by the Examiner) should be grouped .  This is not found persuasive because, as stated in the restriction requirement, applicant must submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case, which the applicant has not provided.   Additionally, the Office notes that figures 6a, 6b contain different elements in the figures such as, but certainly not limited thereto, with respect to 601.  The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1, 8, 15 are objected to because of the following informalities:  Applicant provides “and and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Office notes that As can be seen in Figures 6A and 6B, there is described a further 
modification of the package of the present invention. Here, package 600 has a preformed cap 601 attached to the bowl 605. This cap 601 is typically made by injection molding. The cap 601 is typically attached to bowl 605 by laser welding, post-production. Of course, it is UV light impermeable, consistent with the disclosure of the present invention. Cap 601 is typically press fit into bowl 605, but alternately it may be laser or sonic welding to bowl 605. As can be seen in Figure 605, the configuration of the packages is such that a strip of packages 600 may be formed in production. Then caps 601 may be applied to the bowls 605 consecutively.”
In claims, 1, 8, 15, Applicant provides a film engaging said bowl in addition to another cover, translucent cover placed over said bowl in addition to another insert, and a film engaging said bowl in addition to a cover.  As provided in the above support, Applicant fails to provide any of the above and therefore, Applicant provides subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 2-7, 9-14, 16 is/are rejected as being dependent on the above rejected claim(s).
In addition to the above, in claims 3, 8, 10, Applicant provides translucent features of which Applicant fails to provide in Applicant’s original specification and therefore Applicant again provides subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 9-14 is/are rejected as being dependent on the above rejected claim(s).
In claim 4, 11 Applicant also provides “snaps over”.  Applicant fails to provide in Applicant’s original specification and therefore Applicant again provides subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is 
In claim 6, 13 Applicant also provides “flanges”.  Applicant fails to provide in Applicant’s original specification and therefore Applicant again provides subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 9-14 is/are rejected as being dependent on the above rejected claim(s).

The Office notes that Applicant is not permitted to add new matter to Applicant’s originally specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 9, 16 recites the limitation "the passage”. There is insufficient antecedent basis for this limitation in the claim.
In claim 15, Applicant provides both “for holding a contact lens” and “contact lend held within said package”.  Applicant fails to make clear if Applicant intends a contact lens to be required or not.  If 
Claim 16 recites the limitation "the bowl”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the outside”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said bowl”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheslock (10578890).
The Office notes the significant 112 rejections above.  Nevertheless, Cheslock discloses


2. The package of claim 1 wherein said cover prevents the passage of ultraviolet light (col. 5: 15-30).

3. The package of claim 1 wherein said bowl is generally translucent (the Office notes the 112 rejection above; nevertheless, the prior art discloses the above in abstract).

4. The package of claim 1 wherein said cover snaps over said bowl (the Office notes the 112 rejection above; nevertheless, the prior art discloses elements 30, 32 that are capable of making snapping sounds).

5. The package of claim 1 wherein said cover is welded to said bowl (the above is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses processes (col. 6: 44-67).

6. The package of claim 1 wherein said cover further contains flanges for gripping by the fingers of a user (60s capable of performing the above intended use).

7. The package of claim 1 wherein said cover is sonically welded to said bowl (the above is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses processes (col. 6: 44-67).

8. A contact lens package (figs 1-10) comprising: a bowl (elements between and including 12 to 18/22 in fig 1) for holding a contact lens (capable of performing the above intended use); a generally translucent cover placed over said bowl (the Office notes the significant 112 rejection above; nevertheless, the prior art discloses element 24); and and a light sensitive insert attached to said cover, such that said insert controls the type of light which passes through said insert and onto said cover (26).

9. The package of claim 8 wherein said cover prevents the passage of ultraviolet light (col. 5: 15-30).

10. The package of claim 8 wherein said bowl is generally translucent (the Office notes the 112 rejection above; nevertheless, the prior art discloses the above in abstract).

11. The package of claim 8 wherein said cover snaps over said bowl (the Office notes the 112 rejection above; nevertheless, the prior art discloses elements 30, 32 that are capable of making snapping sounds).

12. The package of claim 8 wherein said cover is welded to said bowl (the above is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses processes (col. 6: 44-67).

13. The package of claim 8 wherein said cover further contains flanges for gripping by the fingers of a user (60s capable of performing the above intended use).

14. The package of claim 8 wherein said cover is welded to said bowl (the above is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses processes (col. 6: 44-67).

15. In combination: a contact lens package (Figs 1-10) comprising: a bowl for holding a contact lens (elements between and including 12 to 18/22 in fig 1; capable of performing the above intended use; the Office notes the 112 rejection above); a film engaging said bowl so as to hold a contact lens between said bowl and the film (the Office notes the above 112 and inasmuch as Applicant provides a film, the prior art discloses a film; nevertheless, the prior art discloses element 24; furthermore, though not required, the Office notes that Merriam Webster defines film as a thin covering and the above element is a thin covering and therefore by definition, is a film); and and a light sensitive cover releasably attached to said bowl, such that said cover controls the type of light which passes through said cover and onto said bowl (26); and a contact lens held within said package (abstract).

16. A cover (Figs 1-10) adapted to be placed over the bowl (capable of performing the above intended use) forming the outside of a contact lens package (package in fig 1-10), said cover blocking the passage of ultraviolet light into said bowl (col. 5: 15-30).

The Office notes that if there is to any question of the translucency of any of the above elements, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an above element to be translucent as to permit desired and well known in the art sterilization.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of copending Application No. 16901097 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735